Filed 4/1/22 P. v. Rubio CA2/8
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 THE PEOPLE,                                                     B301744

           Plaintiff and Respondent,                             Los Angeles County
                                                                 Super. Ct. No. LA085006
           v.

 JOSE HIPOLITO RUBIO,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Alan K. Schneider, Judge. Affirmed.
      Tanya Dellaca, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Matthew Rodriquez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, and David A. Voet,
Deputy Attorney General, for Plaintiff and Respondent.
                   __________________________
       This case came before us again due to a docketing issue.
       We filed our opinion on November 4, 2021. Appellant Jose
Hipolito Rubio petitioned for review. This court then discovered
Rubio’s reply brief had not been docketed and alerted Rubio’s
counsel. The California Supreme Court directed us to vacate our
decision and to reconsider the matter in light of Rubio’s reply
brief. We have done so. We have considered the reply brief and
Rubio’s supplemental letter brief. We are refiling the original
opinion with minor changes.
                                  ***
       Appellant Jose Hipolito Rubio was convicted of two first
degree murders with special circumstances. The trial court
sentenced appellant to two consecutive terms of life without the
possibility of parole and further imposed two 25-years-to-life
enhancements for the use of a firearm causing death. At the time
of sentencing, appellant’s counsel neither alerted the trial court
of its discretion to strike or dismiss the gun enhancements nor
requested the imposition of lesser ones the jury had found true.1
Appellant contends this was ineffective assistance of counsel.
We disagree and accordingly affirm the judgment.
                  Pertinent Procedural History
       On August 21, 2019,2 the jury returned verdicts convicting
appellant of the first degree murders of Cassandra Anguiano

1     The People’s sentencing memorandum argued that the trial
court lacked discretion to dismiss or strike the gun enhancement
which, based on the passage of Senate Bill No. 620, was
erroneous.

2     In light of an error in the record that we discuss below, the
date the verdict was returned is important.


                                 2
(Anguiano) and Victor Caceres (Caceres). (Counts 1 & 2.) As to
each of the two murder counts, the jury found true that appellant
had personally used a firearm within the meaning of Penal Code
section 12022.53, subdivisions (b), (c) and (d).3 Subdivision (d) of
section 12022.53, which was the enhancement eventually used in
the imposition of appellant’s sentence, provides for a term of 25
years to life for a person who intentionally discharges a firearm
causing great bodily injury or death. The jury also found true the
special circumstance under section 190.2, subdivision (a)(3) that
appellant had been convicted of more than one murder in the first
degree. In addition, the jury found appellant guilty of being a
felon in possession of a firearm (count 3, § 29800, subd. (a)(1))
and of cruelty to an animal (count 4, § 597, subd. (a)).
       The People’s sentencing memorandum was filed on
September 9, 2019. In pertinent part, the People’s sentencing
memorandum stated that “the court must sentence [appellant] to
25 years to Life consecutive for each Penal Code Section
12022.53(d) allegation that was found true” and that appellant
“cannot be sentenced to a lesser term than PC 12022.53(d)’s 25 to
Life.” (Underscoring omitted.)
       The sentencing proceedings took place on September 12,
2019. Proceedings commenced with the victim’s impact
      4




3     Statutory references are to the Penal Code.

4     The reporter’s transcript erroneously states that the
sentencing hearing took place on August 12, 2019. That of course
was impossible since the verdict was returned on August 21,
2019. The clerk’s transcript shows the sentencing date to be
September 12, 2019.




                                 3
statement by Norma Ceballos (Ceballos), Anguiano’s mother, who
was followed by a family member speaking for Caceres. There
were two more speakers for the Ceballos family, including a
brother of Anguiano.
       Following these statements, the court gave appellant an
opportunity to address the court. Appellant declined. At that
time, a brief exchange took place between the court and
appellant.5 After an outburst from the audience, the short
conversation between appellant and the trial court ended with
the court’s observation that appellant would be living the rest of
his life in a jail cell, which the court noted was unfortunate.
       The defense did not file a sentencing memorandum and did
not present an argument on sentencing.
       After ascertaining that arraignment for judgment and
sentencing was waived and there was no legal cause why the
sentence could not be imposed, the trial court sentenced
appellant to two consecutive terms of life without the possibility
of parole on the murder counts. The court then imposed two




5      “The Court: Mr. Rubio, you smirk now and I know that a
lot of that is simply because you’re afraid. You feel foolish. This
was so senseless. It was just senseless, and it’s tragic. You
ruined your family. You ruined your life and you ruined both
victim families’ lives and of course ended their life over nothing,
and I also know that you are a very immature person, and that’s
in your own polluted head right now. You’re still smirking. [¶]
The Defendant: That was the whole reason for this, to get over it,
you know.”




                                4
consecutive terms of 25 years to life under subdivision (d) of
section 12022.53 on the murder counts.6
       The court additionally sentenced appellant to the midterm
of two years on count 3 to be served concurrently with the six-
year sentence on count 4, which is composed of a midterm of two
years with an enhancement of four years under subdivision (a) of
section 12022.5 (use of firearm).7
       Other aspects of the sentence, such as the restitution fine of
$2,000, are not material to the appeal.
                        Statement of Facts
       This appeal is limited to the imposition of the two 25-years-
to-life enhancements under section 12022.5, subdivision (d).
In light of the limited nature of the appeal, we provide an
abbreviated summary of the facts. Nonetheless, the manner in
which the murders were committed is relevant in assessing his
ineffective assistance of counsel claim.
1. Prelude
       According to Ceballos (Anguiano’s mother), appellant and
Anguiano were in a relationship when Anguiano brought
appellant to Ceballos’s home on September 22 or 23, 2016. The
occasion was Ceballos’s birthday, although their connection
appeared romantic in nature. Anguiano wanted to take care of
appellant who she said did not have a mother. Appellant appears

6      The court struck the findings under subdivisions (b) and (c)
of section 12022.53. Respectively, these subdivisions impose
terms of 10 and 20 years.

7     A prior strike conviction, a prior conviction for a serious
felony and the allegation that appellant had served three prior
prison terms were dismissed on the People’s motion.




                                 5
to have spent some time in the Ceballos’s home although,
according to Ceballos, he never said much.
       The relationship did not last. By October 16, 2016,
Ceballos noted that the interaction between appellant and
Anguiano had changed for the worse, with neither comfortable or
happy. By October 21, 2016, appellant was sending vaguely
hostile e-mails to Anguiano about picking up her belongings.
       In what turned out to be a fateful development, on October
23, 2016, Anguiano brought Caceres to the Ceballos house.
Ceballos believed that Caceres was courting Anguiano, calling
her a princess. In turn, Anguiano appeared “interested” in
Caceres.
       Tragedy struck the next day, on October 24, 2016.
2. The Murders
       On the morning of October 24, 2016, Ceballos went to work,
leaving Anguiano and Cruz Campos (Campos), a woman to whom
Ceballos rented a room at her home. Later that morning,
Anguiano called and asked to borrow Ceballos’s car. A little bit
later, around 10:45 a.m. or 10:50 a.m., Campos’s son called
Ceballos talking fast and very agitated and told her: “Run to
your house. They’re shooting at your daughter.”
       According to Campos,8 at around 10:30 a.m., she went
outside to take out the trash, spoke to Anguiano on the way and
then returned to her bedroom. Around 11:00 a.m., Campos heard
two gun shots. She threw herself on the floor. She heard
Anguiano scream repeatedly: “No, please no” and “Don’t kill



8     After the court found Campos unavailable, her preliminary
hearing testimony was read into the record.




                                6
me.”9 Campos heard four or five more gunshots while she was on
the floor.
       At 11:00 a.m., Jennifer S. was sitting in her backyard,
when she heard “a bunch of noise” which sounded like trash
trucks. But she could not make out what the noise was. About
five minutes later, Ceballos called, sounded panicked, scared, and
screaming that someone was shooting her baby. She asked
Jennifer to see what was happening. Jennifer ran across the
street and, when she reached the driveway, saw a man, later
identified as Caceres, lying face down in the carport with a
gunshot wound to his head and blood coming from his ears.
When police arrived later, the police noted multiple gunshot
wounds to the chest area and a couple wounds to the head.
       Ceballos arrived within five minutes, told Jennifer that
Anguiano was there somewhere and then went to look for her.
They went toward the backyard, through the already open back
gate, and found Anguiano with blood on her face near the kitchen
door of a converted garage.
       When police arrived, Anguiano’s body was in a seated
position leaning slightly slouched against a wall, with gunshot
wounds to her neck and jaw, and spent nine-millimeter bullet
casings and a cell phone nearby. Officer Fred Sigman noticed
blood droplets around Anguiano’s body and a blood trail into the
side of the yard, where he found Ceballos’s dog, Fleshy, cowering
and bleeding from its neck. The dog had been shot in the head.
       The parties stipulated that Caceres’s cause of death was
five gunshot wounds, that Anguiano’s cause of death was two



9    Referring to Anguiano’s outcries, Campos’s formulation was
“Many times she repeated it.”


                                7
gunshot wounds and that the manner of death in both cases was
homicide.
3. Evidence of Appellant’s Guilt
      The appeal does not contest that it was appellant who
committed the murders. A judgment is presumed to be correct
and error must be affirmatively shown. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564;10 see generally 9 Witkin, Cal.
Procedure (5th ed. 2008) Appeal, § 355, pp. 409–410.) There is no
need to review the evidence that the jury relied on to convict
appellant of the charges of which he was found guilty.
      Nonetheless, since we affirm a judgment imposing the most
serious sentence short of capital punishment, we briefly note the
evidence that showed that appellant was guilty of the murders.
      The appellant lived with his father on 11255 El Dorado
Avenue about 12 miles from Ceballos’s home on Oso Avenue.
It takes between 15 and 18 minutes to cover the distance by car.
A surveillance video acquired by detective Mathew Kohl from a
house on El Dorado Avenue across the street from 11255 El
Dorado Avenue shows the exit of a vehicle driven by a male from
the house on El Dorado Street about 15 or 20 minutes prior to the
murders and the return of that vehicle after the murders.
      Appellant was dropped off at the Mexican border by some
friends in the early hours of October 25, 2016. He was arrested
on November 7, 2016 as he was trying to re-enter the United
States from Mexico. He was placed in a jail cell with a
confidential informant who wore a hidden microphone which



10     “ ‘This is not only a general principle of appellate practice
but an ingredient of the constitutional doctrine of reversible
error.’ ” (Denham v. Superior Court, supra, 2 Cal.3d at p. 564.)


                                  8
allowed a conversation between the informant and appellant to
be recorded.
      In the course of the conversation with the informant,
appellant said that “some girl died and some fool died” and that
“they” [the police] said that “ ‘some fool from Pacoima did it.’ ”
Appellant added: “I was, like, what’s your problem, fool? I’m,
that fool from Pacoima.” The informant asked “Oh, for real?” and
appellant replied “Yeah, but I didn’t do it though.”
      A little later the following exchange took place:
      “[Appellant]: You caught her cheating with somebody else
or what?
      Confidential Informant: Huh?
      [Appellant]: You caught her cheating with somebody else
or what?
      Confidential Informant: Something like that.
      [Appellant]: Something like that? It’s something like that.
      Confidential Informant: Yeah?
      [Appellant]: But I did both of them. [laughs]
      Confidential Informant: Oh, for real?
      [Appellant]: No, I’m just kidding. Whoo. The f--- do you
      guys have us in here. We’re f---ing innocent until proven
      guilty.”
      In the course of the conversation with the informant,
appellant revealed his potential motive for the murders. He
spoke of Anguiano as the only girl who ever introduced him to her
family. He was clearly moved by this.11 This may have



11    “Her, she introduces me to her moms, oh, mom, this is- this
is Jose, this is my mom, this is my sister, and everybody would
have been, oh, my God, he’s so cute. Like, damn, you came up,


                                9
embittered him when he found out about Caceres. When he
called Anguiano he heard someone in the background. He told
her “you’re gonna do me, and, like, you’re with some f--ing fool,
right now, and that she talking to me and I hear him on the
phone- bullshit, won’t call me back, and I just call her back and
she answered me. Except she hung up . . . Like- like you’re doing
me like this, like, with another fool? And she was- she didn’t
even care like, and, like, so what?” The informant said “Yeah”
and appellant replied: “She’s dead. [laughs].”
                            DISCUSSION
       The Ineffective Assistance of Counsel Claim
       Appellant’s sole contention on appeal is that his trial
counsel was ineffective for failing to advise the court that the
People’s sentencing memorandum was wrong in stating that the
court was required to sentence appellant to a term of 25 years to
life under section 12022.53, subdivision (d). Appellant further
claims his counsel was ineffective for failing to ask the court to
exercise its discretion to strike or dismiss these enhancements or
to impose lesser ones.
       Respondent concedes that the sentencing memorandum
was wrong in stating that the court was required to impose the
25-years-to-life enhancement under section 12022.53, subdivision
(d). However, respondent contends that there was no reason the
court would have stricken or reduced these two enhancements in
that these were “brutal special circumstance murders.”
       To obtain relief based on a claim of ineffective assistance of
counsel, appellant must establish (1) that counsel’s performance
was so deficient that it amounted to a failure to function as

you know? Like, damn, you found yourself a good one, you
know?”


                                 10
“counsel” guaranteed by the Sixth Amendment of the United
States Constitution and (2) that the deficiency prejudiced the
outcome. (See Strickland v. Washington (1984) 466 U.S. 668, 687
(Strickland); see, e.g., People v. Pensinger (1991) 52 Cal.3d 1210,
1252.) An attorney’s performance is deficient under Strickland
when the complained of conduct falls below objective standards of
reasonableness under prevailing professional norms. (Strickland,
at p. 688.) Prejudice under Strickland is established where there
is a reasonable probability that, absent counsel’s errors, the
outcome of the proceeding would have been different. (Id. at
p. 694.) A reasonable probability is a probability sufficient to
undermine confidence in the outcome. (Ibid.)
       Senate Bill No. 620 (2017–2018 Reg. Sess.) amended
sections 12022.5 and 12022.53 to provide trial courts with
discretion to strike or dismiss a firearm enhancement or finding
beginning January 1, 2018. (Stats 2017, ch. 682.) Senate Bill
No. 620 added the following language to both statutes: “The
court may, in the interest of justice pursuant to Section 1385 and
at the time of sentencing, strike or dismiss an enhancement
otherwise required to be imposed by this section.” (§§ 12022.53,
subd. (h), 12022.5, subd. (c).) Beginning a few months after the
effective date of this legislation, the reviewing courts have
enforced and publicized these changes in the law. (See, e.g.,
People v. McDaniels (2018) 22 Cal.App.5th 420, 423
(McDaniels).)12 These changes were, or should have been,
common knowledge at the time of appellant’s sentencing hearing
on September 12, 2019.



12    The opinion and decision in McDaniels was filed on
April 17, 2018.


                                11
       On the first Strickland prong for deficient performance,
appellant contends, “Despite the availability and applicability of
Senate Bill [No.] 620, . . . counsel inexplicably made no request to
strike the firearm enhancements or to impose the lesser firearm
enhancement as to some or all of the counts.” He also complains
counsel failed to correct the prosecutor’s error that the imposition
of the 25-years-to-life term for the gun enhancement was
mandatory. The respondent counters that “a competent defense
attorney may have chosen not to point out this error for a very
sound reason: there was no basis . . . to ask the trial court to
grant such leniency in this case.”
       Underlying appellant’s argument is the notion, based on
the prosecutor’s sentencing memorandum, the trial court was
unaware of its discretion under Senate Bill No. 620. However,
the sentencing here took place nearly two years after Senate Bill
No. 620 took effect. When the trial court imposed the
enhancements at sentencing, it neither agreed nor disagreed with
the prosecutor’s position in the sentencing memorandum.
Indeed,“[a]bsent evidence to the contrary, we presume that the
trial court knew the law and followed it. [Citations.]” (People v.
Ramirez (2021) 10 Cal.5th 983, 1042.)
       Furthermore, the law is clear—defense counsel “is not
ineffective for failing to make . . . futile motions.” (People v.
Thompson (2010) 49 Cal.4th 79, 122.) Appellant’s crimes of
murdering two innocent victims by shooting each multiple times
at close range over a short romantic relationship gone bad was
extremely cruel, callous, and vicious. Under these circumstances,
not asking the court to either exercise its discretion to strike the
imposition of the gun enhancements or to ask for a lesser
enhancement was not deficient performance. On the other hand,




                                12
counsel’s failure to correct the prosecutor’s mistake in the
sentencing memorandum was deficient performance.
       Despite this, appellant falls short on prong two—prejudice.
As noted above, establishing prejudice requires a showing of a
reasonable probability that absent counsel’s deficient
performance, the outcome would have been different.
       Appellant argues the current societal trend is to move away
from imposing lengthy sentences. He also notes the Los Angeles
District Attorney’s new directive (Special Directive 20-14)
specifies that on remand for resentencing, deputies are required
to inform the trial court to strike all sentencing enhancements in
the interest of justice. These may well be. However, the precise
question before us is whether there is a reasonable probability of
a different outcome. For this we ask, absent the deficient
performance, whether the trial court would have exercised its
discretion differently—not whether the deputy district attorney
would ask the trial court to dismiss the enhancement based on
the new directive. Appellant failed to carry his burden of
demonstrating prejudice.
       Appellant also points to his colloquy with the trial court as
the basis of establishing prejudice. During the sentencing
hearing, appellant was apparently smirking. The trial court
noted the appellant’s demeanor and spoke to appellant in open
court, as noted in footnote 5 of this opinion.
       After a comment by appellant that seemed to explain he
committed the crimes to get over the break-up, the trial court
stated, “So I hope at some point, as you heard here today, that
you do wake up and you have a soul, regain humanity, but
whether or not you do is going to be up to you. You will have a
long, long time to think about it.” To this, appellant retorted,




                                13
“I have a long life to live.” The trial court replied, “That’s fine,
but you will be living it in a jail cell and that is unfortunate.”
       Appellant claims the statement by the trial court reflects a
view that the trial court believed the sentence of 54 years to life,
consecutive to the two life without the possibility of parole terms,
was not necessary. We do not interpret the trial court’s
statement the same way.
       The colloquy happened after the victims’ family members
gave their impact statements. The trial court clearly believed
appellant’s attitude and demeanor were inappropriate in the face
of what was taking place. While the trial court’s comments were
not overly harsh in tone, the intended purpose of the statement
was not to comment on the appropriateness of the prison term to
be imposed. Rather, the trial court made the comment to stop the
appellant’s inappropriate demeanor in the face of his convictions
and the damage he caused to many people.
       Again we point back at the evidence adduced at trial.
This was a horrendous crime where, at least one of the victims
(Anguiano) begged for her life. Instead of heeding the plea for life
and exercising restraint and compassion, he shot and killed
Anguiano. Not only so, appellant also shot the family dog.
Appellant has failed to show a reasonable probability of a
different outcome.




                                14
                        DISPOSITION
      The judgment is affirmed.



                                           WILEY, J.
We Concur:



             STRATTON, Acting P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 15